Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 1 of 11
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 2 of 11
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 3 of 11




                              Figure One
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 4 of 11




       Figure Two                                   Figure Three
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 5 of 11




        Figure Four                              Figure Five
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 6 of 11




                              Figure Six




                             Figure Seven
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 7 of 11




          Figure Eight                             Figure Nine
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 8 of 11




        Figure Ten                               Figure Eleven
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 9 of 11
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 10 of 11
Case 1:21-mj-00081-ZMF Document 1-1 Filed 01/15/21 Page 11 of 11
